 Case 2:21-cv-11169-MAG-DRG ECF No. 4, PageID.21 Filed 05/24/21 Page 1 of 1

                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

TENNILLE VIAU,

               Plaintiff,                                     Case No. 21-11169

vs.                                                           HON. MARK A. GOLDSMITH

CITY OF TROY, et al.,

            Defendants.
__________________________________/

                   ORDER REGARDING CERTIFICATION REQUIREMENTS

       The Court has detailed certification requirements that counsel must follow. For motions,
moving counsel must certify that the concurrence requirement set forth in Local Rule 7.1(a) has
been met. The necessary certification language can be found in Judge Goldsmith's practice
guidelines, which are available on the Eastern District of Michigan website.

       For any motions, responses, replies, supplemental briefs, or other documents filed on the
docket, the Court requires filing counsel to include the following certification language:

               "LOCAL RULE CERTIFICATION: I, [counsel's name], certify that this
       document complies with Local Rule 5.1(a), including: double-spaced (except for
       quoted materials and footnotes); at least one-inch margins on the top, sides, and
       bottom; consecutive page numbering; and type size of all text and footnotes that is
       no smaller than 10-1/2 characters per inch (for non-proportional fonts) or 14 point
       (for proportional fonts). I also certify that it is the appropriate length. Local Rule
       7.1(d)(3)."

        Failure to include the necessary certification(s) will result in the filed document being
stricken.

       SO ORDERED.

Dated: May 24, 2021                           s/Mark A. Goldsmith
Detroit, Michigan                             MARK A. GOLDSMITH
                                              United States District Judge
